Citation Nr: 1724606	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-27 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an adjustment disorder.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (hereinafter Agency of Original Jurisdiction (AOJ)).  The RO in Honolulu, Hawaii, currently holds jurisdiction over the case.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of the hearing transcript is associated with the claims folder.

This case was initially before the Board in January 2015 when his claims for an increased rating for bilateral hearing loss and service connection claim for an acquired psychiatric disability were remanded for further development.  The RO issued a supplemental statement of the case in November 2016, and the appeal is again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an adjustment disorder is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's bilateral hearing loss was manifested by hearing impairment corresponding to no higher than an auditory acuity of Level I in the right ear and Level II in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  
Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Board remanded the claim in January 2015, in part, to obtain outstanding records.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, VA examination reports, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded VA examinations for his hearing loss in March 2011, August 2011, and October 2016.  The duty to assist does not require that a claim be remanded solely because of the passage of time as an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since the most recent VA examination.  The Veteran and his representative have not made such allegations.  The Board finds the examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran (including eliciting a history from him), and provided the information necessary to evaluate his disability under the applicable rating criteria.

A Court or Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in January 2015.  All the remand actions, with respect to this issue, were accomplished, and the Board finds that there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment. 38 C.F.R. § 4.85 (2016).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  

Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86 (2016).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

The Veteran underwent a March 2011 audiological examination.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
65
65
LEFT
25
25
45
70
70

His puretone average for the right ear was 48 dB; his puretone average for the left ear was 53 dB.  38 C.F.R. § 4.85(d) (2016).  Speech recognition was 96 percent in the right ear and left ear. 

Applying the findings of the examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifested an average puretone threshold of 48 dB, with a 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss was Level I impairment.  With respect to his left ear, considering his left ear manifested an average puretone threshold of 53 dB, with an 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.  Applying these results to Table VII, a noncompensable evaluation is assigned. 

The Veteran underwent another audiological examination in August 2011.  The examination revealed the following puretone thresholds, in decibels:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
55
60
LEFT
20
25
35
65
55

His puretone average for the right ear was 40 dB; his puretone average for the left ear was 45 dB.  38 C.F.R. § 4.85(d) (2016).  Speech recognition was 96 percent in the right ear and left ear. 

Applying the findings of the examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifested an average puretone threshold of 40 dB, with a 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss was Level I impairment.  With respect to his left ear, considering his left ear manifested an average puretone threshold of 45 dB, with an 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.  Applying these results to Table VII, a noncompensable evaluation is assigned. 

The Veteran underwent an outpatient audiological evaluation in October 2011.   The evaluation revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
60
65
LEFT
30
30
55
75
85

His puretone average for the right ear was 46.25 dB; his puretone average for the left ear was 61.25 dB.  38 C.F.R. § 4.85(d) (2016).  The Board remanded the claim in January 2015, in part, to interpret the findings of the October 2011 speech recognition testing.  The October 2016 VA examiner indicated that the speech recognition scores were 96% in each ear which was comparable to the results of the 2016 evaluation.  

Applying the findings of the examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifested an average puretone threshold of 46.25 dB, with a 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss was Level I impairment.  With respect to his left ear, considering his left ear manifested an average puretone threshold of 61.25 dB, with an 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level II impairment.  Applying these results to Table VII, a noncompensable evaluation is assigned. 

The Veteran underwent another audiological examination in October 2016.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
70
70
LEFT
25
30
55
70
75

His puretone average for the right ear was 52.5 dB; his puretone average for the left ear was 57.5 dB.  38 C.F.R. § 4.85(d) (2016).  Speech recognition was 96 percent in the right ear and 100% in the left ear. 

Applying the findings of the examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifested an average puretone threshold of 52.5 dB, with a 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss was Level I impairment.  With respect to his left ear, considering his left ear manifested an average puretone threshold of 57.5 dB, with an 100 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level II impairment.  Applying these results to Table VII, a noncompensable evaluation is assigned. 

Treatment records reflect that the Veteran had been fitted for, and provided with, hearing aids.  The Board is limited in evaluating hearing loss to the mechanical application of the rating schedule under the specified testing methods.  For example, any impact of the hearing loss on the Veteran's daily life cannot be accounted for outside the rating tables of 38 C.F.R. § 4.85.  The noncompensable evaluation assigned for his bilateral hearing loss accurately reflects his disability picture as contemplated under the VA rating criteria throughout the rating period on appeal. 

Throughout the period on appeal, the manifestations of the service-connected bilateral hearing loss disability did not equate with, or more nearly approximate, the criteria for a compensable rating.  The Board finds that a preponderance of the evidence is against a finding that the service-connected bilateral hearing loss disability warranted a compensable rating during the period on appeal. 

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The August 2011 VA examiner noted the Veteran's complaints of difficulty hearing, especially little children or female speakers or with loud background sounds.  The Veteran stated that he volunteers and attends board meetings where he must sit up front and read lips.  He reported that if his wife speaks to him, and his back is turned, or the TV is on, he does not understand.  At the October 2016 VA examination the Veteran reported difficulty hearing voices of children and women, listening to speakers while at conferences, in meetings and in the presence of background noise.

The Board finds these comments are sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  Additionally, the Board has considered lay statements and testimony from the Veteran attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected bilateral hearing loss.  However, while the Veteran may have problems with his hearing, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating during the period on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable schedular rating for bilateral hearing loss.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

With respect to his increased rating claim, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 was warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest ratings possible for his bilateral hearing loss, he has not submitted evidence of unemployability, or claimed to be unemployable because of his bilateral hearing loss.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

Unfortunately, with respect to his claim for entitlement to service connection for an acquired psychiatric disability, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran was afforded a VA psychiatric examination in September 2016.  The VA examiner did not provide an etiology opinion, presumably because of the lack of a current diagnosis.  However, the Board notes that VA treatment records in October 2010 contain a diagnosis of an adjustment disorder.  Moreover, in the January 2015 BVA Remand it was noted that the Veteran had been diagnosed with PTSD by clinicians at the Honolulu Vet Center.  The VA examiner was asked to consider the Veteran's diagnoses of PTSD by the Honolulu Vet Center and VA clinic in October 2011.  

It is now well settled that in order to be considered for service connection, a claimant must first have a disability.  See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  However, the United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as a veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  The VA examiner did not address all the prior diagnoses of record as requested by the BVA Remand. 

Because the September 2016 VA examiner did not follow the remand instructions in their entirety, the examination report must be returned to the examiner, or a similarly qualified medical professional, for correction.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Additionally, the Board notes that in an October 2016 Administrative Decision it was concluded that the Veteran's stressor of witnessing a plane crash incident in 1967 while stationed in Qui Nhon, Vietnam was conceded.  

Given that his stressor is now confirmed, and that the VA examiner did not address the fact that the Veteran has been diagnosed with an acquired psychiatric disability during the pendency of the appeal, the Board finds an additional VA opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and provide the Veteran an opportunity to complete an appropriate number of VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding private treatment records. Make two attempts to obtain any identified private treatment records and inform the Veteran of any attempts to locate any records that could not be obtained. 38 U.S.C.A. § 5103A  (West 2014).

2.  Forward the Veteran's claims folder to an examiner for an addendum opinion.  The examiner is requested to review the claims folder (including all evidence submitted following the September 2016 VA examination), to include this remand.  

Following review of the claims file the examiner should provide opinions on the following: 

a)  The VA examiner should confirm whether any of the claimed stressors (note accident of 1967 has now been confirmed) is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

b)  If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressor does not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder, to include any diagnosed during the period on appeal, either began during or was otherwise caused by the Veteran's military service.  

c)  If the VA examiner determines that a diagnosis of PTSD and/or adjustment disorder has not been demonstrated at any point in time since the Veteran filed his claim, the VA examiner must provide rationale for this determination.  

In providing these opinions, the examiner is requested to take into account the Veteran's cultural heritage and potential reluctance to speak about his military experiences and psychiatric symptoms.  The examiner is also requested to review the assessments of PTSD by the Honolulu Vet Center and the VA clinic in October 2011 and diagnosis of adjustment disorder in October 2010, as well as the Veteran's written description of stressors and symptoms submitted in February 2014. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


